Citation Nr: 0021148	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for respiratory disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to October 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  A notice of disagreement was 
received in April 1998, a statement of the case was issued in 
September 1998, and a substantive appeal was received in June 
1998.  The veteran testified at a personal hearing at the RO 
in August 1998. 

By rating decision in August 1999, the RO denied a claim by 
the veteran for entitlement to service connection for 
emphysema due to nicotine dependence and cigarette smoking in 
service.  In an informal hearing presentation dated June 27, 
2000, the veteran's representative noted that there was no 
evidence that the veteran had filed a notice of disagreement, 
but that the representative was filing a notice of 
disagreement on the veteran's behalf.  A remand to the RO was 
requested.  The Board notes that the informal hearing 
presentation has not yet been received at the RO as required 
by 38 U.S.C.A. § 7105(b)(1) (West 1991); see also Beyrle v. 
Brown, 9 Vet.App. 24, 28 (1996) (hearing testimony before the 
Board, even though given within the one-year notice of 
disagreement filing period, cannot constitute a valid notice 
of disagreement because it was taken before the Board and the 
RO).  The Board therefore finds that the June 27, 2000, 
informal hearing presentation cannot at this time be 
considered a valid notice of disagreement, and remand to the 
RO per Manlincon v. West, 12 Vet.App. 238 (1999) is not 
required.  However, this matter is hereby referred to the RO 
for appropriate action once the claims file is received back 
at the RO.  


FINDING OF FACT

The claims file does not include any medical evidence that 
relates any current respiratory disability to the veteran's 
active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
respiratory disability is not well-grounded.  38 U.S.C.A. 
§ 5017(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that following the 
most recent supplemental statement of the case in this 
appeal, issued in December 1998, additional evidence was 
received at the RO, including private medical records and a 
VA examination report.  Although a supplemental statement of 
the case was not issued with regard to this evidence, it 
appears that the newly received items of evidence are either 
not relevant to the issue on appeal or are duplicative of 
evidence already of record in that the new evidence merely 
repeats diagnoses of various current respiratory disorders 
which were already considered by the RO.  Accordingly, 
issuance of a supplemental statement of the case is not 
required.  38 C.F.R. § 19.37(a).     

Further, the Board recognizes an assertion by the veteran's 
representative in the June 2000 informal hearing presentation 
that there is no evidence that the veteran withdrew a prior 
request for a Board hearing.  In this regard, the Board notes 
that on a VA Form 9 received in June 1998, the veteran 
checked the appropriate box to request a Board hearing at the 
RO.  The RO contacted the veteran's representative on July 6, 
1998, and asked the representative to contact the veteran and 
clarify which type of personal hearing was being requested.  
On July 8, 1998, the veteran's representative signed and 
submitted the clarification request with the appropriate 
spaces marked to indicate that a hearing before the RO was 
being requested.  In view of the RO's instruction to the 
representative to contact the veteran and clarify the hearing 
request and the representative's signed response, the Board 
finds that the July 8, 1998, submission was with the consent 
of the veteran and constituted a valid withdrawal of the 
Board hearing request.  See 38 C.F.R. § 20.702(e).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A review of the service medical records indicates that on the 
veteran's service entrance examination, dated in September 
1951, he reported having pneumonia when he was eleven years 
old.  In April 1953, the veteran was seen with a "cold."  
He was noted to have nose bleeds, a cough, night sweats, but 
no chills or fever.  He was diagnosed with bronchitis.  The 
veteran's service separation examination report is negative 
for any residuals of a respiratory disorder.

Following service separation, a prescription from J. P. 
Worley, M.D., dated in January 1977, indicates that the 
veteran had chronic obstructive lung disease.  In a March 
1977 VA examination, the veteran was diagnosed with chronic 
obstructive lung disease with normal vital capacity.  There 
was an absence of respiratory distress.  An x-ray of the 
lungs revealed clear lung fields.  

A September 1980 statement of disability from Nationwide 
Insurance Company indicates that the veteran was diagnosed 
with chronic obstructive lung disease, emphysema, and chronic 
bronchitis.

From October 1997 to November 1997, the veteran was 
hospitalized at Union Hospital, to undergo bilateral inguinal 
hernia surgery.  Postoperatively, he complained of a cough 
and a chest x-ray revealed right middle and lower lobe 
pneumonia.  He was noted to have a history of dyspnea, and a 
history as a smoker.  The concluding impression was right 
sided pneumonia; underlying chronic obstructive pulmonary 
disease was suspected.  

In January 1998, the veteran underwent a VA examination and 
was diagnosed with suspect chronic obstructive lung disease, 
and recent acute right pneumonia, type unknown.  The veteran 
manifested dyspnea on exertion.

A February 1998 hospitalization report from Union Hospital 
contains a final diagnosis of acute exacerbation of chronic 
obstruction pulmonary disease, bronchopneumonia, atelectasis, 
severe cough secondary to the foregoing, and shortness of 
breath secondary to above.  

In August 1998, the veteran appeared at a hearing at the RO.  
He stated that he had pneumonia during service.  He also 
stated that he was retired from his job with General Motors 
on disability, due to chronic obstructive pulmonary disease.  

In a January 1999 VA examination, the veteran was diagnosed 
with chronic obstructive pulmonary disease.  

In light of the medical evidence summarized above, the Board 
finds that the veteran has presented adequate evidence of a 
current respiratory disability, variously diagnosed.  
However, the essential element missing in this appeal is 
medical evidence of a nexus, or link, between current 
respiratory disability and his active military service.  
While there is clearly current respiratory disability, there 
is no medical evidence of a continuity of symptomatology from 
service on to suggest a link to service.  Although an episode 
of bronchitis was treated during service, no chronic 
respiratory disorder was reported on discharge examination.  
In fact, there is no medical evidence of any chronic 
respiratory disorder until around 1977, many years after 
service.

The Board acknowledges the veteran's testimony and statements 
of record that he had the claimed condition during service, 
and currently has residuals of that in-service disorder.  
However, as a layperson without medical expertise, the 
veteran is not competent to offer an opinion as to medical 
causation.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions).  Rather, in order to satisfy the elements 
of a well-grounded claim, medical evidence a link or nexus to 
active military service is required.  As such, in the absence 
of such evidence, the veteran's claim must fail.  Moreover, 
there is otherwise no medical opinion which in any manner 
suggests a relationship to service.  38 C.F.R. § 3.303(b).  
See Savage, supra.

The Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well-ground the veteran's 
claim.  See McKnight, 131 F.3d at 1485.  The Board views its 
discussion and the information provided by the RO in the 
statement of the case and supplemental statement of the case 
as sufficient to inform the veteran of any evidence necessary 
to present a well-grounded claim of service connection.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, medical evidence is needed of a nexus, or 
link, between the current disorder and the veteran's military 
service.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

